[g201511052058585301186.jpg]

Exhibit 10.1

July 28, 2015

Michael Bell

868 Robb Road

Palo Alto, CA 94306

 

Dear Mike:

On behalf of Silver Spring Networks, Inc. (the “Company”), I am pleased to offer
you the position of President and Chief Executive Officer.

The terms of your new position with the Company are as set forth below:

1.

Position.  You will be employed as President and Chief Executive Officer and
will report to the Board of Directors.   You will begin this new position with
the Company on September 2, 2015 (your “Start Date”). It is also our intention
to have you appointed to serve as a member of our Board of Directors.

2.

Proof of Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your Start Date, or our
employment relationship with you may be terminated.

3.

Compensation.

a)  Base Salary.  Your starting salary will be $525,000 per year (your “Base
Salary”), subject to applicable withholding taxes and paid pursuant to the
Company’s regular payroll schedule.  

b)  Bonus.  You will be entitled to participate in the Silver Spring Networks’
Bonus Plan.  Your bonus target is 100% of base salary for the applicable bonus
period and subject to the terms and conditions of the applicable bonus plan. The
Company’s Human Resources Department will inform you of the details of the
plan.  The Company reserves the right to vary or terminate (with or without
replacement by a further plan) any bonus plan in place at any time.

c)  Annual Review. Following your first year of employment, your base salary
will be reviewed at the end of each calendar year by the Compensation Committee
and Board of Directors.

d) Equity.  In connection with the commencement of your employment, the Company
will recommend to its Board of Directors that it grant you the following equity
awards (the “Awards”) in accordance with the Company’s standard equity grant
policy:

 



(i)  An option (the “Option”) to purchase 250,000 shares of common stock of the
Company (the “Shares”) with an exercise price equal to the fair market value of
a Share on the date of grant.  The Option will vest and become exercisable,
subject to your continued employment with the Company on each applicable vesting
date, as to 25% of the Shares on the first anniversary of the date of your
commencement of employment with the Company and as to 1/48th of the Shares each
month thereafter;

 



(ii) An award of 125,000 restricted stock units (the “RSUs”) which vest into
Shares of the Company’s common stock.  The RSUs will vest, subject to your
continued employment with the Company on each applicable vesting date, as
follows: (a) 25% of the RSUs shall vest on the first anniversary of the grant
date; and (b) the remaining RSUs shall vest in twelve equal quarterly
installments following the first anniversary of the grant date until the RSUs
have become fully vested four years from the grant date; and

Initials ______Page 1

555 Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

 



(iii) Performance-based restricted stock units (the “PSUs”) with respect to
125,000 Shares.  The PSUs will be eligible to vest based on the attainment of
average trading closing prices for the Company’s common stock as reported on the
New York Stock Exchange for forty-five (45) consecutive trading days after the
PSU Grant Date and prior to the three (3) year anniversary of the PSU grant date
(such minimum average trading closing price, the “Average Price Threshold”) as
follows:  

 

a.

12,500 shares shall be eligible to vest if the Average Price Threshold is equal
to or greater than $20.00 per share (the “Tranche 1 PSU”);

 

 

b.

an additional 56,250 shares shall be eligible to vest if the Average Price
Threshold is equal to or greater than $25.00 per share (the “Tranche 2 PSU”);
and

 

 

c.

an additional 56,250 shares shall be eligible to vest if the Average Price
Threshold is equal to or greater than $30.00 per share (the “Tranche 3 PSU”).

 

Subject to your continued employment with the Company, and subject to the
satisfaction of the applicable Average Price Threshold set forth above, the PSU
shall vest as follows:

 

(i)the Tranche 1 PSU shall vest and settle as to 1/3rd of the total number of
shares subject to the Tranche 1 PSU on the one-year anniversary of the PSU grant
date and, and as to an additional 1/12th of the shares subject to the Tranche 1
PSU on each quarterly anniversary thereafter;

 

(ii)the Tranche 2 PSU shall vest and settle as to 1/3rd of the total number of
shares subject to the Tranche 2 PSU on the one-year anniversary of the PSU grant
date and, and as to an additional 1/12th of the shares subject to the Tranche 2
PSU on each quarterly anniversary thereafter; and

 

(iii)the Tranche 3 PSU shall vest and settle as to 1/3rd of the total number of
shares subject to the Tranche 3 PSU on the one-year anniversary of the PSU grant
date and, and as to an additional 1/12th of the shares subject to the Tranche 3
PSU on each quarterly anniversary thereafter.

If approved, your Awards will be granted pursuant to inducement award
agreements, the terms of which will be substantially similar to the terms of the
Company’s 2012 Equity Incentive Plan and the terms of the Company’s standard
form of Option, RSU and PSU Agreement, as applicable, and will be contingent
upon your execution of such agreements.  A copy of the agreements will be
provided to you as soon as practicable after the grant date.  You agree to sign
any other agreements or documents provided by the Company that may be required
under applicable laws to receive the Awards and any Shares upon exercise or
settlement of the Awards, as applicable.  Your Awards will also be subject to
the applicable termination and change of control provisions set forth in
Attachment A.

4.

Benefits.

 

a)

Employee Benefits.  You are eligible to participate in any medical insurance
plans, 401(k) plans, deferred compensation plans, life insurance plans,
retirement or other employee benefit plans or fringe benefit plans or
perquisites established by the Company for its employees which may become
effective from time to time during your employment with the Company.

 

b)

Vacation. You are eligible to participate in the Company’s Exempt Employees’
Vacation Program.  There is no prescribed annual vacation allotment for exempt
employees, meaning you will not accrue vacation.  

 

c)

Sick Leave.  You are eligible for paid sick leave in accordance with the terms
of the Company’s sick leave policy.  You may take up to ten (10) paid sick days
per calendar year, pro-rated for the remainder of this year.

8.  Background & Reference Checks.  This offer is contingent upon successful
completion of background         investigation and reference checks.

Initials ______Page 2

555 Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

9. Termination of Employment and Severance Benefits. We are pleased to provide
you with certain benefits in the event of your termination without “cause” or
“constructive termination” from the Company as specifically set forth in
Attachment A.

10. Confidential Information and Invention Assignment Agreement. Your acceptance
of this offer and commencement of employment with the Company is contingent upon
your execution, and delivery to an officer of the Company, of the Company’s
Employee Confidential Information and Invention Assignment Agreement, a copy of
which is enclosed for your review and execution (the “Confidentiality
Agreement”) as Attachment B, prior to or on your Start Date.

11. At-Will Employment. You understand that your employment with the Company is
not for any specified term and will at all times be on an “at will” basis,
meaning that either you or the Company may terminate your employment at any time
for any reason or no reason, without further obligation or liability (except as
set forth on Attachment B).

12. No Conflicts. You represent to the Company that your performance of all the
terms of this letter agreement will not breach any other agreement to which you
are a party and that you have not, and will not during the term of your
employment with the Company, enter into any oral or written agreement in
conflict with any of the provisions of this agreement. In addition, as we have
advised you, you are not to bring with you to the Company, or use or disclose to
any person associated with the Company, any confidential or proprietary
information belonging to any former employer or other person or entity with
respect to which you owe an obligation of confidentiality under any agreement or
otherwise. The Company does not need and will not use such information and we
will assist you in any way possible to preserve and protect the confidentiality
of proprietary information belonging to third parties. You hereby agree that any
service by you on an outside corporate board (public or private) or committee
will require the prior approval of the Company’s Board of Directors.

13. Location. Your principal place of work will be the Company’s corporate
headquarters.

14. Cooperation.  During and after employment, you hereby agree that you will
reasonably cooperate with the Company and its affiliates and representatives in
connection with any action, investigation, proceeding, litigation or otherwise
with regard to matters in which you have knowledge as a result of your
employment. The Company will use its reasonable business efforts, whenever
possible, to provide you with reasonable advance notice of its need for
assistance and will attempt to coordinate with you the time and place at which
such assistance is provided to minimize the impact of such assistance on any
other material and pre-scheduled business commitment that you may have. The
Company will reimburse you for the reasonable out-of-pocket expenses incurred by
you in connection with such cooperation. Your cooperation will be subject to the
Company’s standard indemnification and D&O liability insurance coverage.

 

15. Clawback.  You hereby agree that the Company may recover, or require
reimbursement of, any bonus or equity award made to you, pursuant to a clawback
policy which may be adopted by the Board of Directors of the Company for the
purpose of complying with current or proposed U.S. law or regulation.

 

16. Nondisparagement. You agree that you will not disparage the Company or its
owners, agents, officers, stockholders, employees, directors, attorneys,
subscribers, subsidiaries, affiliates, successors and assigns, or their
products, services, agents, representatives, directors, officers, stockholders,
attorneys, employees, vendors, affiliates, successors or assigns, or any person
acting by, through, under or in concert with any of them, with any written or
oral statement.

 

17. Governing Law.  The validity, interpretation, construction and performance
of this agreement shall be governed by the laws of the State of California,
without giving effect to the principles of conflict of laws.


Initials ______Page 3

555 Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company's offer, please
sign and date this letter agreement in the space provided below no later than
July 30, 2015. Additionally, as part of your acceptance of the Company’s offer,
please return a signed and dated copy of Attachment A (Termination of Employment
and Severance Benefits) and Attachment B (Confidentiality Agreement). This offer
letter, together with Attachment A and Attachment B, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements, whether written or oral. Neither this letter agreement nor
Attachment A and Attachment B may be modified or amended except by a written
agreement, approved by the Company’s Board of Directors and signed by the
Company’s General Counsel and by you.

Very truly yours,

Silver Spring Networks, Inc.

/S/ THOMAS H. WERNER/S/ SCOTT LANG

 

Thomas H. WernerScott Lang

Director Chairman of the Board

ACCEPTED AND AGREED:

Michael Bell

 

/S/ MICHAEL BELL

Signature

07/28/2015

Date

Attachments:

1.Attachment A — Termination of Employment and Severance Benefits

2.Attachment B — Employee Confidential Information and Invention Assignment
Agreement




Initials ______Page 4

555 Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

Attachment A

 

Termination of Employment and Severance Benefits




Initials ______Page 5

555 Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

 

 

Termination of Employment and Severance Benefits

1.Termination of Employment.

a)At-Will Employment.  Your employment with the Company is at-will, meaning
either you or the Company can terminate your employment at any time, with or
without cause, and with or without notice.  Neither you nor the Company can
change the “at will” nature of your employment, unless approved by the Company’s
Board of Directors and the General Counsel of the Company and you sign a written
contract that explicitly changes your status as an “at will” employee.

b)Payment & Benefits Upon Termination.  Your entitlement to payment and benefits
upon termination is as follows:

(i)Termination Without “Cause” or “Constructive Termination”.  If your
employment is (1) terminated involuntarily other than (x) for Cause (as defined
in Section 3(a), below), (y) your Disability (as defined in Section 3(e), below)
or (z) your death or (2) in the event of your “Constructive Termination” (as
defined in Section 3(d) below):  

(A) you will receive payment for any earned and unpaid salary, bonus and
commissions as of the date of your termination of employment; and,

(B) in the event you execute and do not revoke a separation agreement, including
a release of claims (“Release”), to be drafted by the Company based upon its
standard forms, you will be offered the applicable Separation Compensation (as
defined in Section 2, below).  You will not be entitled to or offered any form
of additional severance pay or benefits other than the applicable Separation
Compensation (e.g., you will not be entitled to pay or benefits under any
employee severance plan that is generally applicable to employees).

(ii)Voluntary Termination.  If you voluntarily terminate your employment, or
give notice that you will voluntarily terminate your employment at a future date
(and whether or not the Company accelerates the effective date of your
resignation date that you provide to an earlier termination date), you will
receive payment(s) for all earned and unpaid salary, bonus and commissions as of
the date of termination.  You will not be entitled to the Separation
Compensation, or any other form of severance pay or benefits.

(iii)Termination for Cause.  If your employment is terminated for Cause, you
will receive payment(s) for all earned and unpaid salary, bonus and commissions
as of the date of your termination of employment.  You will not be entitled to
the Separation Compensation, or any other form of severance pay or benefits.

(iv)Termination due to death or Disability.  If your employment is terminated
due to your death or Disability, you will receive payment(s) for all earned and
unpaid salary, bonus and commissions as of the date of your termination of
employment.  You will not be entitled to the Separation Compensation, or any
other form of severance pay or benefits.

2.Separation Compensation.  

a.Termination Other Than in Connection with a Change of Control.  If you are
entitled to Separation Compensation under Section 1 above and your Termination
without Cause or your Constructive Termination does not occur within the period
beginning two months prior to and ending twelve months following a Change of
Control, your “Separation Compensation” will include each of the following:




Initials ______Page 6

555 Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

(i)Salary Continuance. You will be offered pay equal to twelve (12) months of
your regular base salary and a pro-rated bonus (if any), subject to applicable
payroll deductions and withholdings.  The first salary continuance payment equal
to three (3) months of your regular base salary shall be made on the sixtieth
(60th) day following your termination of employment provided the Release is
effective at such time, and the remainder shall be paid in monthly installments
beginning on the 1st day of the fourth month following your termination of
employment, and on the 1st day of each month thereafter, until the total payment
obligation is fulfilled.

(ii)Acceleration of Vesting.  The vesting applicable to any equity grants
previously made by the Company to you shall accelerate (or the Company’s
repurchase right with respect to such shares underlying such equity grants shall
lapse) as to that number of shares that would have vested on the first
anniversary of the date your employment terminates, such acceleration effective
immediately prior to the termination of your employment.

(iii)Other Benefits. The Company will reimburse you for your expenses in
continuing medical insurance benefits for you and your family (meaning medical,
dental, optical, and mental health, but not life, insurance) under the Company’s
benefit plans (or otherwise in obtaining coverage substantially comparable to
the coverage provided to you prior to the termination) over the period beginning
on the date your employment terminates and ending on the earlier of (a) twelve
(12) months following such date, or (b) the date you commence employment with
another entity.  Notwithstanding the foregoing, if the Company determines in its
sole discretion that it cannot provide the benefits described herein without
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide you a lump
sum payment in an amount equal to the monthly premium that you would be required
to pay to continue group health coverage for a period of up to twelve (12)
months, subject to applicable payroll deductions and withholdings, which payment
shall be made regardless of whether you elect continuation of medical insurance
coverage.

b.Termination in Connection with a Change of Control.  If you are entitled to
Separation Compensation under Section 1 above and your Termination without Cause
or your Constructive Termination occurs within the period beginning two months
prior to and ending twelve months following a Change of Control, your
“Separation Compensation” will include each of the following, provided however
that you may be required by the successor entity (at its sole discretion) to
continue your employment for up to three (3) months from the effective date of a
Change of Control in order to be eligible to receive any or all of the
following:

(i)Salary Continuance. You will be offered pay equal to twelve (12) months of
your regular base salary and a pro-rated bonus (if any), subject to applicable
payroll deductions and withholdings.  The first salary continuance payment equal
to three (3) months of your regular base salary shall be made on the thirtieth
(30th) day following your termination of employment (unless a longer period is
required by law to make the Release effective, in which case the first salary
continuance payment shall me made on the sixtieth (60th) day following your
termination of employment) provided the Release is effective at such time, and
the remainder shall be paid in monthly installments beginning on the 1st day of
the fourth month following your termination of employment, and on the 1st day of
each month thereafter, until the total payment obligation is fulfilled.

(ii)Acceleration of Vesting.  The vesting applicable to any equity grants
previously made by the Company to you shall accelerate (or the Company’s
repurchase right with respect to such shares underlying such equity grants shall
lapse) (a) as to fifty percent (50%) of the unvested shares underlying such
equity grant or grants at the time of the Change of Control if the Change of
Control occurs within the first twelve (12) months of your employment with the
Company or (b) as to one-hundred percent (100%) of the unvested shares
underlying such equity grant or grants at the time of the Change of Control if
the Change of Control occurs after the first twelve (12) months of your
employment with the Company, in each case, such acceleration effective as of
immediately prior to the termination of your employment.

(iii)Other Benefits. The Company will reimburse you for your expenses in
continuing medical insurance benefits for you and your family (meaning medical,
dental, optical, and mental health, but not life, insurance) under the Company’s
benefit plans (or otherwise in obtaining coverage substantially comparable to
the coverage provided to you prior to the termination) over the period beginning
on the date your employment

Initials ______Page 7

555 Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

terminates and ending on the earlier of (a) twelve (12) months following such
date, or (b) the date you commence employment with another entity.  

3.

Definitions.

a)Cause.  For the purposes of this letter agreement, “Cause” for termination of
your employment will exist if you are terminated for any of the following
reasons: (i) your failure to perform your duties and responsibilities to the
Company, including but not limited to a failure to cooperate with the Company in
any investigation or formal proceeding; (ii) your commission of any act of
fraud, embezzlement, dishonesty or any other intentional misconduct that results
in injury to the Company; (iii) the unauthorized use or disclosure by you of any
proprietary information or trade secrets of the Company or any other party to
whom you owe an obligation of nondisclosure as a result of your relationship
with the Company; (iv) you are convicted of, or enter a no contest plea to, a
felony; or (v) your willful, wrongful and uncured breach of any of your
obligations under any Company policy, written agreement or covenant with the
Company (including this letter agreement).  The determination as to whether you
are being terminated for Cause shall be made in good faith by the Company’s
Board of Directors (the “Board”).  The foregoing definition does not in any way
limit the Company’s ability to terminate your employment at any time as provided
in Section 1 above.

b)Change of Control. For purposes of this letter agreement, “Change of Control”
of the Company is defined as: (i) the date any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
becomes, subsequent to the date hereof, the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities, other than pursuant to a sale by the Company
of its securities in a transaction or series of related transactions the primary
purpose of which is to raise capital for the Company; (ii) the date of the
consummation of a merger or consolidation of the Company with any other
corporation that has been approved by the stockholders of the Company, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; (iii) the date of
the consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets; or (iv) the date of a change in the
composition of the Board such that a majority of the members of the Board
immediately following such change in composition are no longer “Incumbent
Directors.”  For purposes of the foregoing clause (iv), “Incumbent Directors”
means (a) members of the Board as of the date of this letter agreement, or (b)
members of the Board elected or appointed to the Board following the date of
this letter agreement other than in connection with an actual or threatened
proxy contest.

c)Code.  For purposes of this letter agreement, “Code” means the Internal
Revenue Code of 1986, as amended.

d)Constructive Termination.  For the purposes of this letter agreement,
“Constructive Termination” means the termination of your employment by you after
the occurrence of any of the following events: (A) within the period beginning
two months prior to and ending twelve months following a Change of Control, a
material reduction in your job duties and responsibilities to which you have not
consented to in advance of such change; provided, however, that following a
Change of Control, neither a change in your title to a substantially equivalent
title within any successor entity nor a reassignment to a position that is
substantially similar to your position prior to the Change of Control shall
constitute a material reduction in your job duties or responsibilities; (B)
following a Change of Control and without your prior written approval, the
Company requires you to relocate to a facility or location more than thirty-five
(35) miles from the location of the primary location at which you were working
for the Company immediately before the required change of location; (C) except
as otherwise agreed by you, any reduction of your base salary in effect
immediately prior to such reduction (other than as part of an across-the-board,
proportional reduction); or (D) following a Change of Control, the failure of a
successor entity to assume this letter agreement.  Notwithstanding anything else
contained herein, in the event of the occurrence of a condition listed above, as
a condition to receiving any benefits triggered by a Constructive Termination,
you must provide notice to the Company within ninety (90) days of the occurrence
of a condition listed above and allow the Company thirty (30) days in which to
cure such condition.  Additionally, in the event the

Initials ______Page 8

555 Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

Company fails to cure the condition within the cure period provided, as a
condition to receiving any benefits triggered by a Constructive Termination, you
must terminate employment with the Company within thirty (30) days of the end of
the cure period.

e)Disability. For the purposes of this letter agreement, “Disability” means
“disability” within the meaning of Section 22(e)(3) of the Code.

4.Code Section 409A.  For purposes of this letter agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Code and the
regulations thereunder (“Section 409A”).  Notwithstanding anything else provided
herein, to the extent any payments provided under this letter agreement in
connection with your termination of employment constitute deferred compensation
subject to Section 409A, and you are deemed at the time of such termination of
employment to be a “specified employee” under Section 409A, then such payment
shall not be made or commence until the earlier of (i) the expiration of the
6-month period measured from your separation from service from the Company or
(ii) the date of your death following such a separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you including, without limitation, the additional
tax for which you would otherwise be liable under Section 409A(a)(1)(B) in the
absence of such a deferral.  The first payment thereof will include a catch-up
payment covering the amount that would have otherwise been paid during the
period between your termination of employment and the first payment date but for
the application of this provision, and the balance of the installments (if any)
will be payable in accordance with their original schedule.  To the extent that
any provision of this letter agreement is ambiguous as to its compliance with
Section 409A, the provision will be read in such a manner so that all payments
hereunder comply with Section 409A.  To the extent any payment under this letter
agreement may be classified as a “short-term deferral” within the meaning of
Section 409A, such payment shall be deemed a short-term deferral, even if it may
also qualify for an exemption from Section 409A under another provision of
Section 409A.  Payments pursuant to this section are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

5.Code Section 280G.  In the event that the severance and other benefits
provided for in this letter agreement or otherwise payable to you (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then your benefits under this letter agreement shall be either:

a)delivered in full; or

b)delivered as to such lesser extent that would result in no portion of such
benefits being subject to the Excise Tax, (with first a pro rata reduction of
(i) cash payments subject to Section 409A of the Code as deferred compensation
and (ii) cash payments not subject to Section 409A of the Code, then (i)
employee benefits that are subject to Section 409A of the Code as deferred
compensation and (ii) employee benefits not subject to Section 409A of the Code
and then a pro rata cancellation of (i) equity-based compensation subject to
Section 409A of the Code as deferred compensation and (ii) equity-based
compensation not subject to Section 409A of the Code), whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in your receipt on an after-tax basis,
of the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be taxable under Section 4999 of the Code.  

Unless you and the Company otherwise agree in writing, the determination of your
excise tax liability and the amount required to be paid under this Section shall
be made in writing by an accounting firm to be selected by reasonable agreement
between you and the Company (the “Accountants”), whose determination shall be
conclusive and binding upon you and the Company for all purposes.  For purposes
of making the calculations required by this Section, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. You and the Company shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section.  The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section.

Initials ______Page 9

555 Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

6.Other Agreements.  This Attachment A sets forth the terms of the benefits you
are eligible to receive in the event your employment with the Company is
terminated in the manner described herein and supersedes any prior
representations or agreements, whether written or oral.  In the event of a
conflict between the terms of this Attachment A and any other agreement you have
entered into with the Company (including the cover letter to this Attachment A),
the terms of this Attachment A shall apply.  The definitions, terms and
conditions contained herein may not be modified or amended except by a written
agreement, approved by the Company’s Board of Directors and signed by the
Company’s General Counsel and by you.

*  *  *

ACCEPTED AND AGREED:

Michael Bell

 

 

/S/ MICHAEL BELL

Signature

Michael Bell

Name

07/28/2015

Date

 

 

 

 

 

 

 

 

 

 

 

 

Initials ______Page 10

555 Broadway Street, Redwood City, CA 94063

--------------------------------------------------------------------------------

 

 